HUGHES, Justice.
In Cause No. 34,671-B, in the court below, judgment was rendered November 1, 1968, dissolving the marriage between ap-pellee, Donna Curtis, and appellant, William C. Curtis, awarding appellee the custody of their two minor children, Barbara Lynn Curtis and William C. Curtis, Jr., ages 8 and 7 years, respectively, at the time of the hearing below, and ordering appellant to pay $170.00 per month, commencing December 1, 1968, into the registry of the court for the support of such children.
On May 16, 1969, the Judge of the court below having been advised by complaint filed by Donna Curtis that appellant had not made the support payments required of him, except to the extent of $40.00, issued a show cause order to appellant ordering him to show cause why he should not be held *246in contempt of court. After a hearing, the court entered a judgment finding appellant guilty of contempt and decreeing:
“It is, therefore, ORDERED, ADJUDGED AND DECREED that the said William C. Curtis be punished as follows: that he be taken into custody and confined by the Sheriff of Tom Green County, Texas, in the jail of said county for a period of three days, and that he pay a fine of $200 and all costs incurred in this proceeding, and that following his confinement for said period of three days he be further confined until he has paid said fine and costs or otherwise discharged the same in some manner provided by law. Capias and commitment will issue accordingly.”
It is from this judgment and order that appellant has appealed. This is not an ap-pealable order or judgment. Contempt, Sec. 57, p. 535, 12 Texas Jurisprudence 2d, Ex Parte Cardwell, 416 S.W.2d 382, Tex.Sup. (1967).
The attempted appeal herein is dismissed.
Appeal dismissed.